           Case 2:19-cv-01546-RSL-MLP Document 36 Filed 09/29/20 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   HUMAN & JOY CORPORATION,

 9                             Plaintiff,                 Case No. C19-1546 RSL-MLP

10          v.                                            ORDER

11   SEATTLE OFFICE OF LABOR
     STANDARDS, et al.,
12
                               Defendants.
13

14
            Plaintiff filed a motion for an order compelling Defendant City of Seattle to produce
15
     documents to the Court for an in camera review to address two of Defendant’s asserted privilege
16
     claims, arguing the crime-fraud exception to the attorney-client privilege applied and that the that
17
     there was no common interest privilege in this matter. (Dkt. # 21.) In Defendant’s opposition to
18
     Plaintiff’s motion, Defendant requested attorney’s fees in the amount of $7,620.00, asserting the
19
     motion was baseless. (Dkt. ## 24 at 2, 26 at 4.) The Court heard oral argument and denied
20
     Plaintiff’s motion. (Dkt. # 29.) The Court also denied Defendant’s request for an award of
21
     reasonable fees incurred in opposing Plaintiff’s common interest privilege argument. The Court
22
     directed Defendant to submit a declaration outlining the reasonable attorney’s fees and costs
23
     incurred in specifically opposing Plaintiff’s crime-fraud exception argument for the Court’s
24

25
     ORDER - 1
            Case 2:19-cv-01546-RSL-MLP Document 36 Filed 09/29/20 Page 2 of 3




 1   consideration. Defendant submitted a declaration requesting a fee award of $8,428.00. (Dkt. # 30

 2   at 4.) Defendant states this amount represents 76% of the total fees incurred in opposing

 3   Plaintiff’s motion, which is the approximate amount it incurred in opposing Plaintiff’s crime-

 4   fraud exception argument. (Id. at 3.) This amount also includes fees incurred in preparing and

 5   attending oral argument. (Id. at 4.) Plaintiff objected to Defendant’s request, arguing it was

 6   substantially justified in bringing its motion given the limited case law regarding the crime-fraud

 7   exception. (Dkt. # 31.) Defendant responded to Plaintiff’s objections and argued the motion was

 8   not substantially justified because Plaintiff cited only state law cases that expanded the crime-

 9   fraud exception in circumstances inapplicable to this matter, rather than pointing to applicable

10   federal law, and increased its request to $9,428.00 based on additional attorney’s fees incurred in

11   preparing its response. (Dkt. # 32.) Lastly, Plaintiff replied to Defendant’s response. (Dkt. # 34.)

12          Federal Rule of Civil Procedure 37(a)(5)(B) governs payment of attorney’s fees upon an

13   unsuccessful motion to compel. The rule provides that a court must require the movant to pay the

14   opposing party’s reasonable expenses, including attorney’s fees, unless “the motion was

15   substantially justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P.

16   37(a)(5)(B).

17          Here, the Court concludes that the circumstances surrounding Plaintiff’s motion to

18   compel would make an award of attorney’s fees unjust. The Court denied Plaintiff’s motion to

19   compel based on the crime-fraud exception to the attorney-client privilege because although it

20   raised suspicions of some unspecified crime-fraud, it failed to present specific evidence to

21   sufficiently identify a crime-fraud. The Court was willing to dismiss the motion without

22   prejudice and reconsider Plaintiff’s motion if Plaintiff uncovered additional information to

23   articulate a crime-fraud. It was only after the Court was informed that the discovery deadline was

24

25
     ORDER - 2
           Case 2:19-cv-01546-RSL-MLP Document 36 Filed 09/29/20 Page 3 of 3




 1   that day, and therefore there would be no further discovery, that the Court denied Plaintiff’s

 2   motion with prejudice. Given these circumstances, it would be unjust to impose attorney’s fees.

 3   Accordingly, Defendant’s request for attorney’s fees is DENIED.

 4          The Clerk is directed to send copies of this order to the parties and to the Honorable

 5   Robert S. Lasnik.

 6          Dated this 29th day of September, 2020.

 7


                                                          A
 8

 9                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 3
